Case 1:17-cv-01302-NG-JO Document 86 Filed 12/20/18 Page 1 of 2 PageID #: 1969




HAHN EISENBERGER PLLC
Seth Eisenberger (SE-6769)
Elliot Hahn (EH-6087)
Hahn Eisenberger PLLC
969 East 27th Street
Brooklyn, New York 11210
347-410-5800
mail@hahneisenberger.com

and

ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK, P.C.
Sheldon Eisenberger (SE-2021)
Alan M. Pollack (AMP-3759)
Tarique Collins (TC-4744)
875 Third Avenue, 9th Floor
New York, NY 10022
212-603-6300

Attorneys for Defendants

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ROSE ANN PAGUIRIGAN, individually and
on behalf of all others similarly situated,          Civil Action No.: 17-cv-01302(NG)(JO)
                              Plaintiff,
-vs-

PROMPT NURSING EMPLOYMENT AGENCY
LLC d/b/a SENTOSA SERVICES,             NOTICE OF MOTION
SENTOSACARE LLC, SENTOSA NURSING
RECRUITMENT AGENCY, BENJAMIN LANDA,
BENT PHILIPSON, BERISH RUBENSTEIN a/k/a
BARRY RUBENSTEIN, FRANCIS LUYUN,
GOLDEN GATE REHABILITATION &
HEALTH CARE CENTER LLC, and SPRING
CREEK REHABILITATION AND NURSING
CENTER,

                              Defendants

           PLEASE TAKE NOTICE, that upon the accompanying Declaration of Elliot Hahn, dated

August 31, 2018, and the exhibits annexed thereto, the Declaration of Berish Rubinstein dated



{099116}
Case 1:17-cv-01302-NG-JO Document 86 Filed 12/20/18 Page 2 of 2 PageID #: 1970




August 27, 2018, and the exhibits annexed thereto, the Statement of Material Facts pursuant to

Local Rule 56.1, the accompanying Memorandum of Law, and upon all prior pleadings and

proceedings in this action, Defendants Prompt Nursing Employment Agency LLC d/b/a Sentosa

Services (“Prompt”), Sentosacare LLC, Sentosa Nursing Recruitment Agency, Benjamin Landa,

Bent Philipson, Berish Rubenstein a/k/a Barry Rubenstein, Francis Luyun, Golden Gate

Rehabilitation & Health Care Center LLC, and Spring Creek Rehabilitation and Nursing Center

will move this Court, the Honorable Nina Gershon, United States District Judge, at the United

States Court House, 225 Cadman Plaza East, Brooklyn, New York 11201, on a date and at a time

to be set by the Court, for an Order pursuant to Fed. R. Civ. P. 56 (i) granting summary

judgement to Defendants dismissing all claims asserted against them in this action; (ii) granting

summary judgment to Prompt on its counterclaims; and (ii) for such other and further relief as

the Court deems just and proper.

Dated: Brooklyn, New York
       August 31, 2018
                                                     HAHN EISENBERGER PLLC
                                                     By: /s/ Elliot Hahn
                                                     Seth Eisenberger (SE-6769)
                                                     Elliot Hahn (EH-6087)
                                                     Hahn Eisenberger PLLC
                                                     969 East 27th Street
                                                     Brooklyn, New York 11210
                                                     347-410-5800
                                                     mail@hahneisenberger.com

                                                     and

                                                     ROBINSON BROG LEINWAND
                                                     GREENE GENOVESE & GLUCK, P.C.
                                                     Sheldon Eisenberger (SE-2021)
                                                     Alan M. Pollack (AMP-3759)
                                                     Tarique Collins (TC-4744)
                                                     875 Third Avenue, 9th Floor
                                                     New York, NY 10022
                                                     212-603-6300
                                                     Attorneys for Defendants


{099116}                                        2
